          Case 1:19-cv-07612-ER Document 27 Filed 04/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


VICTOR KLEIN,

                              Plaintiff,

               – against –                                             ORDER

AMERICAN EXPRESS CO.,                                                19 Civ. 7612 (ER)

                              Defendant.



RAMOS, D.J.

       On April 17, 2020, the Court endorsed the parties’ stipulation to stay this action pending

arbitration. Doc. 26. The Court directs that the parties inform the Court within two days of the

outcome of the arbitration.


       It is SO ORDERED.



Dated: April 17, 2020
       New York, New York

                                                            _______________________
                                                            Edgardo Ramos, U.S.D.J.
